             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________
ROAMINGWOOD SEWER & WATER           : CIVIL NO.: 1:20-cv-00640-JPW
ASSOCIATION,                        :
                                    :
                     Plaintiff,     :
                                    :    JURY DEMANDED
                                    :
     -v-                            :
                                    :
                                    :
NATIONAL DIVERSIFIED                :
SALES, INC.,                        :
                                    :
                     Defendant.     :

              ROAMINGWOOD SEWER & WATER
     ASSOCIATION’S OPPOSITION TO DEFENDANT NATIONAL
        DIVERSIFIED SALES, INC.’S MOTION TO DISMISS
                                     TABLE OF CONTENTS

I.     INTRODUCTION ....................................................................................... 1
II.    FACTUAL BACKGROUND ...................................................................... 2
       A.      “The Hideout,” Plaintiff, and Its Capital Improvement Project .......... 2
       B.      Defendant’s “Check Valves” Fail in Uniform Fashion....................... 4
       C.      A Joint Inspection Reveals the “Check Valves” Defect...................... 5
III.   STANDARD OF REVIEW ......................................................................... 6
       A.      Rule 12(f) Motion to Strike................................................................ 6
       B.      Rule 12(b)(6) Motion to Dismiss ....................................................... 7
IV.    ARGUMENT .............................................................................................. 8
       A.      Defendant’s Rule 12(f) Motion Fails to Meet the Heightened
               Standard............................................................................................. 8
               1.       FAC Paragraph 14 ................................................................... 9
               2.       FAC Paragraph 32 ................................................................. 11
       B.      Plaintiff’s Claims Are Not Barred by the Economic Loss Doctrine.. 12
       C.      Plaintiff Has Standing to Pursue a UTPCPL Claim.......................... 15
               1.       UTPCPL’s Statutory Framework ........................................... 15
               2.       Roamingwood’s Purchase of the Check Valves Were for
                        Personal, Family or Household Use ....................................... 18
       D.      Plaintiff’s Damages are not Speculative........................................... 20
V.     CONCLUSION ......................................................................................... 22




                                                        i
                                   TABLE OF AUTHORITIES

Cases

2-J Corp. v. Tice, 126 F.3d 539 (3d Cir. 1997)..................................................... 14

Amig v. County of Juniata, 2020 WL 102998 (M.D. Pa. 2020) ............................ 13

Anadarko Petroleum Corporation v. Commonwealth, 206 A.3d 51
 (Pa. Cmwlth. 2019)........................................................................................... 16

Ashcroft v. Iqbal, 556 U.S. 662 (2009)................................................................7, 8

Bilt-Rite Contractors v. The Architectural Studio, 866 A.2d 270 (Pa. 2005) ...12, 13

Bishop v. JP Morgan Chase & Co., 2014 WL 1382393 (D. Del. 2014) ................. 7

Blanche Road Corp. v. Bensalem Twp., 57 F.3d 253 (3d Cir. 1995) .................... 21

Boehm v. Riversource Life Ins. Co., 117 A.3d 308 (Pa. Super. 2015)..............10, 20

DeLa Cruz v. Piccardi Press, 521 F.Supp.2d 424 (E.D. Pa. 2007)......................... 7

Dittman v. UPMC, 196 A.2d 1036 (Pa. 2018)................................................passim

Donnelly v. Commonwealth Fin. Sys., 2008 WL 762085
 (M.D. Pa. Mar. 20, 2008).................................................................................... 8

Excavation Techs., Inc. v. Columbia Gas Co. of Pa., 985 A.2d 840 (Pa. 2009).... 12

Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009) ..................................... 7

Johnson v. Anhorn, 334 F.Supp. 2d 802 (E.D. Pa. 2004) ....................................... 6

Johnson v. Diamondrock Frenchman's Owners, Inc., 2010 WL 11622808
  (D. Virgin Islands April 13, 2010)...................................................................... 6

Richards v. Ameriprise Financial, Inc., 217 A.3d 854 (Pa. Super. 2019) ............. 20

River Road Dev. Corp. v. Carlson Corp.-Northeast, 1990 WL 69085
  (E.D. Pa. May 23, 1990)..................................................................................... 6


                                                       ii
Saratoga Fishing Co. v. J.M. Martinac & Co., 520 U.S. 875 (1997).................... 14

Savvy Dog Systems, LLC v. Pennsylvania Coin, LLC, 2020 WL 1550676
  (M.D. Pa. April 1, 2020)..................................................................................... 8

Schwartz v. Rockey, 932 A.2d 885 (Pa. 2007) ...................................................... 10

Silva v. Rite Aid Corp., 416 F. Supp. 3d 394 (M.D. Pa. 2019).........................12, 20

United States v. Sensient Colors, Inc., 580 F.Supp.2d 369 (D.N.J. 2008)............... 7

Valley Forge Towers South Condominium v. Ron-Ike Foam Insulators, Inc.,
 574 A.2d 641 (Pa. Super. 1990)....................................................... 15, 16, 18, 19

Zaloga v. Provident Life and Acc. Ins. Co. of America, 671 F.Supp.2d 623
  (M.D. Pa. 2009)..........................................................................................passim

Other Authorities

Pennsylvania Unfair Trade Practices and Consumer Protection Law .............passim

Rules

Rule 8 .................................................................................................................7, 8
Rule 12(b)(6) ................................................................................................1, 7, 22




                                                            iii
   I. INTRODUCTION
         Plaintiff, Roamingwood Sewer & Water Association (“Plaintiff” or

“Roamingwood”) offers this Memorandum of Law in Opposition to Defendant

NDS’s (“NDS”) Motion to Strike and to Dismiss Plaintiff’s First Amended

Complaint (“FAC”).

         Defendant’s motion fails in all material respects. First, the motion to strike

fails to articulate why certain paragraphs of the FAC contain “redundant,

immaterial, impertinent, or scandalous matter” as required prior to the Court taking

the drastic step of altering the pleadings. Hollow claims of prejudice do not satisfy

Rule 12(f)’s rigorous standard.

         Second, Defendant pays short shrift to a controlling ruling from the

Pennsylvania Supreme Court in arguing that Plaintiff’s negligence and strict

liability claims are barred by the economic loss doctrine. Courts in this district

recognize that, in 2018, the Court altered Pennsylvania’s economic loss

jurisprudence to allow claims where personal injury or property damage is not

alleged. Defendant’s motion to dismiss Plaintiff’s claims in this regard, likewise,

fails.

         Lastly, Plaintiff’s FAC makes clear it has standing to pursue claims under

the Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 P.S. §

201-1, et seq. (“UTPCPL”). Plaintiff is an association which falls squarely into the



                                            1
UTPCPL’s definition of “person.” And, Plaintiff only acts by and through its

members who are residential homeowners in a private community. The UTPCPL’s

jurisprudence also makes clear that purchases by an association in this capacity are

for “personal, family, or household use.”1 Defendant’s motion should be denied.

  II. FACTUAL BACKGROUND
              A. “The Hideout,” Plaintiff, and its Capital Improvement Project
      “The Hideout” is a residential community that was originally planned in

March 1969 with the purchase of 68 acres of farmland. ¶15.2 Construction of the

initial water and sewer systems took place in 1971 – 1973. Id. By 1973, the

community boasted in excess of 200 homes “serviced by central sewerage and

water,” an unusual amenity in those first years of recreational community

development in the Pocono area. ¶16. While “The Hideout” has some year-round

residents, a large majority of the homes are used as summer vacation retreats. ¶17.

      “The Hideout’s” central sewerage and water system is operated by Plaintiff,

which is a registered Pennsylvania not-for-profit corporate cooperative. ¶9.

Plaintiff operates exclusively for the benefit of the residential property owners at

the “The Hideout.” ¶10. Roamingwood’s by-laws set forth its purpose as “supply

water and service to the residential development known as ‘The Hideout’…to

      1
       NDS did not move to dismiss Count II of the FAC (Breach of Implied
Warranty).
      2
          All citations to “¶” refer to the FAC, Dkt No. 9.



                                            2
assure that the [Homeowner’s] Association and its Members…fair and reasonable

water and sewer rates; [and] to assure regular, continuous, and reliable and sewer

service for the Association and for the Members...” ¶11 Roamingwood’s business

and property are managed and governed by a Board of Directors who are members

(i.e, residential homeowners in “The Hideout” community) in good standing. ¶12.

The Board of Directors has the power “to carry out all agreements of

Roamingwood with its members in every way advantageous to Roamingwood

representing the members collectively.” Id.

       Beginning in approximately 2013, Plaintiff, with the authorization of its

Board of Directors, undertook a $97 million capital improvement project that

involved a complete replacement of is sewer collection and water delivery systems

to the residential community. ¶18 Plaintiff’s improvement project called for

switching the entire system to a low-pressure system. ¶20. A critical component of

the low-pressure system is the check valve. ¶22. The check valves connect a

home’s lateral sewer line to the community sewer line underground. Id. The check

valve contains an internal flapper that allows sewage to flow out, but then closes to

prevent the sewage from flowing in the reverse direction, back down the home’s

lateral, ultimately causing a backup of sewage into the home or in the lateral

causing it to explode underground. Id. Functionality of the flapper in the check

valve is critical. Id.



                                         3
            B. Defendant’s “Check Valves” Fail in Uniform Fashion
      NDS is a California corporation that is engaged in the design, manufacture,

marketing, distribution and sale of sewer system management solutions. ¶13.

Plaintiff staged its project in three separate phases due to its size and cost. ¶23. In

the first two phases, Plaintiff used check valves designed and manufactured by

companies other than NDS. Id. For stage three, NDS check valves were installed

at 800 residential properties. ¶27.3

      Unlike the check valves used in the first two stages, the flapper in the NDS

check valve (the critical component to contain sewage) has two white plastic

pieces welded together so the rubber gasket on the flapper only swings in one

direction. ¶25. The stage three NDS check valves were specifically rated as being

able to withstand 200 psi working pressure. ¶28. Plaintiff’s low-pressure system

produces a maximum 67 psi, so based on Defendant NDS’s affirmative and

material representation about the valve’s pressure thresholds, the valves should

have been able to easily withstand Plaintiff’s system maximum pressure. Id.

      After completing installation of the NDS stage three check valves, the

flapper on 22 check valves failed in identical fashion between May 27, 2018 and



      3
       Plaintiff did not purchase check valves directly from NDS. The valves
were part of an assembly purchased from Lee Supply Co., Inc., in Downingtown,
Pennsylvania, who in turn purchased them from The Lateral Connection
Corporation in Langley, British Columbia, Vancouver. ¶24, n.1.


                                          4
February 12, 2020.4 ¶29. The two white plastic pieces on the flapper separated and

allowed raw sewage to flow back down the residential lateral pipe and into the

home. ¶39. The flapper failure caused environmental contamination and damage to

property requiring that Plaintiff dig-up, remove, and replace each of the 22 failed

check valves at considerable cost. ¶29. Plaintiff is now subjected to litigation from

at least one homeowner whose property suffered a sewage back-up as a result of

the failed check valve and expects more. ¶30.

      Importantly, there have been no reported problems with any check valves

installed as part of either stage one or stage two. ¶31.

            C. A Joint Inspection Reveals the “Check Valves” Defect
      Plaintiff notified NDS of the first failures as early as December 2018. ¶35.

After years of back and forth, the parties agreed to conduct a joint examination of

10 failed check valves at a third-party lab suggested by NDS, Micron, Inc., in

Wilmington, Delaware, on January 29, 2020. ¶37. The microscopic examination

revealed that the ultrasonic weld intended to hold the two white plastic pieces

together was incomplete. ¶39. During routine use, the white plastic’s bond will

fail, cause the white plastic parts to separate, and consequently cause the flapper to

fail. Id. Once the rubber gasket lost the weight of the plastic, sewage could easily

slide back down the lateral into the property. Id.

      4
        Although outside the four corners of the FAC, Plaintiff experienced
another check valve failure on May 14, 2020 bringing the total to 23.


                                           5
      After the inspection, NDS did not provide Plaintiff with any photographs or

findings. ¶40. Plaintiff filed its Complaint against NDS on April 20, 2020. Dkt. No.

1. NDS moved to strike and dismiss on May 7, 2020. Dkt. No. 7. Plaintiff filed its

FAC on May 12, 2020. Dkt. No. 9. Defendant, again, moved to strike and dismiss

on May 19, 2020. Dkt. No. 11.

 III. STANDARD OF REVIEW
            A. Rule 12(f) Motion to Strike
      Rule 12(f) provides that “the Court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). The standard for striking a complaint or a portion of

it is strict, and “only allegations that are so unrelated to the plaintiffs’ claims as to

be unworthy of any consideration should be stricken.” Johnson v. Anhorn, 334

F.Supp. 2d 802, 809 (E.D. Pa. 2004) (citations omitted). To prevail on a motion to

strike, the moving party must show that “the allegations have no possible relation

to the controversy and may cause prejudice to one of the parties or [that] the

allegations confuse the issues.” River Road Dev. Corp. v. Carlson Corp.-

Northeast, 1990 WL 69085, at *3 (E.D. Pa. May 23, 1990). “Striking a party’s

pleading, however, is an extreme and disfavored measure.” Johnson v.

Diamondrock Frenchman's Owners, Inc., 2010 WL 11622808, at *1 (D. Virgin

Islands April 13, 2010). In deciding the motion, a court should also consider the

liberal pleading standards of Rule 8 and the lack of a developed factual record at


                                           6
this early stage. Zaloga v. Provident Life and Acc. Ins. Co. of America, 671

F.Supp.2d 623, 633 (M.D. Pa. 2009) (citations omitted).

       Motions to strike are decided on the pleadings alone. Id. (citing DeLa Cruz

v. Piccardi Press, 521 F.Supp.2d 424, 429 (E.D. Pa. 2007)). Matters outside the

pleadings normally are not considered on a Rule 12(f) motion. Bishop v. JP

Morgan Chase & Co., 2014 WL 1382393, at *3 (D. Del. 2014) (citing United

States v. Sensient Colors, Inc., 580 F.Supp.2d 369, 374 (D.N.J. 2008)). Thus, the

Court must determine a motion to strike on the basis of the pleadings alone. Id.

               B. Rule 12(b)(6) Motion to Dismiss
       After Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), a two-part analysis is

required when a court evaluates a motion to dismiss for failure to state a claim.

See Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). “First, the

factual and legal elements of a claim should be separated. The District Court must

accept all of the complaint’s well-pleaded facts as true, but may disregard any legal

conclusions.” Id. Second, the court must “then determine whether the facts alleged

in the complaint are sufficient to show that the plaintiff has a plausible claim for

relief.” Id.

       “A complaint need not contain detailed factual allegations, to survive a Rule

12(b)(6) motion, it must contain “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Savvy Dog Systems, LLC v.



                                         7
Pennsylvania Coin, LLC, 2020 WL 1550676, at *3 (M.D. Pa. April 1, 2020)

(quoting Ashcroft, 556 U.S. at 678) (additional quotation omitted). “The court

cannot dismiss a complaint simply because “it appears unlikely that the plaintiff

can prove those facts or will ultimately prevail on the merits.” Id. (internal

quotations and citations omitted). “Rather, Rule 8 requires enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary

element.” Id. (internal quotations and citations omitted).

 IV. ARGUMENT
            A. Defendant’s Rule 12(f) Motion Fails to Meet the Heightened
               Standard
      NDS fails to satisfy Rule 12(f)’s standard because there is nothing

“redundant, immaterial, impertinent or scandalous” about the allegations in FAC.

See Zaloga, 671 F. Supp. 2d. at 633. Courts have defined those terms for purposes

of Rule 12(f) as:

             [i]mmaterial matter is that which has no essential or
             important relationship to the claim for relief. Impertinent
             matter consists of statements that do not pertain, and are
             not necessary, to the issues in question. Scandalous
             matter has been defined as that which improperly casts a
             derogatory light on someone, most typically on a party to
             the action. Scandalous pleading must ‘reflect cruelly’
             upon the defendant's moral character, use ‘repulsive
             language’ or ‘detract from the dignity of the court.
             Id. (quoting Donnelly v. Commonwealth Fin. Sys., 2008
             WL 762085, at *4 (M.D. Pa. Mar. 20, 2008) (internal
             citations and quotations omitted)).




                                          8
               1. FAC Paragraph 14
      First, FAC paragraph 14, relates to the parent-subsidiary relationship

between NDS and its parent NORMA Group SE. ¶14. The paragraph simply

describes how and when NDS became a subsidiary to the NORMA Group and the

considerable cost NORMA Group paid to acquire NDS. See id. NDS claims,

without any supporting legal authority, that the Court should take the drastic

measure of striking this paragraph from the FAC because it is “unduly prejudicial

or scandalous” and “bears no possible relationship to the present controversy.”

Def. MOL at 4. NDS is wrong.

      An accurate description of a parent-subsidiary relationship could hardly be

said to “reflect cruelly” on NDS; and the fact that NORMA Group paid $285

million for NDS is not “repulsive” nor does it “detract from the dignity of the

court.” Zaloga, 671 F.Supp. 2d at 633. And, the allegation is, in fact, material to

the controversy. Despite its considerable assets and international presence, NDS

has wholly failed to take any compensatory action in response to the 22 identical

check valve failures in Plaintiff’s system, which NDS itself confirmed at a joint

inspection in January 2020 is due to a uniform manufacturing/design defect. ¶¶29,

35-40. The Court, in determining if treble damages are warranted under the

UTPCPL, must focus its analysis on the nature of the conduct and whether it was

“intentional or reckless, wrongful…as to which an award of treble damages would



                                        9
be consistent with, and in furtherance of, the remedial purpose of the UTPCPL.”

Schwartz v. Rockey, 932 A.2d 885, 898 (Pa. 2007). The only reason Plaintiff filed

this litigation was NDS’s refusal to accept any responsibility for the defective

nature of the check valves; a fact the Court may later balance against NDS’s

substantial wealth in evaluating a request for treble damages. Boehm v.

Riversource Life Ins. Co., 117 A.3d 308, 331 (Pa. Super. 2015) (“On appeal, this

court upheld the award of treble damages, noting that the defendant's refusal to

resolve the matter when the defect was first discovered forced the plaintiffs to

bring suit[.]”) (citations omitted).

      Notwithstanding, without discovery, Plaintiff has no understanding of the

parent-subsidiary relationship between NORMA and NDS, the level of control

NORMA exercises over NDS, and what role, if any, NORMA played in the check

valves design change. ¶14 (“NORMA Group…manufacturers a wide range of

innovative joining technology…”); ¶25 (“NDS, prior to stage 3, changed the

design and/or manufacture of the KBI check valves.”); see also Zaloga, 671

F.Supp.2d at 633 (in deciding a Rule 12(f) motion “a court should also consider the

liberal pleading standards of Rule 8 and the lack of a developed factual record at

the early stage of litigation.”) (citations omitted). By including reference to

NORMA Group in the Complaint, NDS is on notice that it may at some point




                                        10
become relevant to the litigation. Defendants’ motion to strike FAC paragraph 14

should be denied.

                2. FAC Paragraph 32
       Secondly, NDS asks the Court to strike FAC paragraph 32 based on an

unverified, extraneous document that is beyond the four corners of the FAC. As

already discussed, motions to strike are decided on the pleadings alone. Zaloga,

671 F. Supp. 2d at 633. The Court should disregard the exhibit submitted.

       Nonetheless, in Zaloga, the plaintiff included in his complaint, allegations

regarding “[d]efendants’ claims handling, risk management practices, background

information about [d]efendants and the disability insurance industry, and past cases

in which one or both of [d]efendants was a party.” Id. at 634. In denying the Rule

12(f) motion, the district court reasoned that such information “connects the

background information paragraphs to [plaintiff’s] claim. Furthermore, [p]laintiff's

citation of past court cases are provided to show that [d]efendants may have been

on notice regarding criticized claims handling practices. The effect that the

allegations may have on the disposition of this litigation is unknown, but to say

that the allegations are irrelevant, immaterial, impertinent, or scandalous is a

stretch.” Id.

       The Zaloga’s court’s reasoning applies equally here. Reference to NDS’s

involvement with prior litigation concerning check valves is not intended to



                                        11
establish the truth of Plaintiff’s assertions, but rather, that NDS had notice of

potential manufacture/design problems with its check valve flapper; and that NDS

refused otherwise valid claims related to check valve failures; a pattern that

continues to date. Defendant’s Motion to Strike Paragraph 32 should be denied.

            B. Plaintiff’s Claims Are Not Barred by the Economic Loss
               Doctrine
      NDS relies on outdated case law together with a limited reading of the

Pennsylvania Supreme Court’s holding in Dittman v. UPMC, 196 A.2d 1036 (Pa.

2018) to assert Plaintiff’s negligence and strict liability claims are barred by the

economic loss doctrine. NDS’s arguments should be rejected. Indeed, other courts

in this district recognize that “the Pennsylvania Supreme Court [in Dittman v.

Univ. of Pittsburgh Med. Ctr.] has clarified that Pennsylvania courts are not in fact

hostile to tort liability for purely economic loss; per contra, the court announced

[in 2018] that ‘purely ‘economic loss’ may be recoverable under a variety of tort

theories.’” Silva v. Rite Aid Corp., 416 F. Supp. 3d 394, 402 (M.D. Pa. 2019)

(citing Dittman, 196 A.3d at 1036).

      In Dittman, contrary to NDS’s arguments, the Supreme Court made clear

that its prior holdings in Bilt-Rite Contractors v. The Architectural Studio, 866

A.2d 270 (Pa. 2005) and Excavation Techs., Inc. v. Columbia Gas Co. of Pa., 985

A.2d 840 (Pa. 2009) “do not stand for the proposition that the economic loss

doctrine, as applied in Pennsylvania, precludes all negligence claims seeking solely


                                         12
economic damages.” Dittman, 196 A.3d at 1054 (emphasis added). Rather, the

Supreme Court made clear that in Pennsylvania, courts are to apply a “reasoned

approach” to applying the economic loss doctrine that “turns on the determination

of the source of the duty plaintiff claims the defendant owed…if the duty arises

under a contract between the parties a tort action will not lie from a breach of that

duty to support a tort action.” Id. (citing Bilt-Rite, 866 A.2d at 288). Ultimately, in

Dittman, the Supreme Court found plaintiffs’ claims that the defendant breached

its common law duty to act with reasonable care in collecting and storing their

personal and financial information on its computer systems “exist[ed]

independently from any contractual obligations between the parties, the economic

loss doctrine d[id] not bar [their] claims.” 196 A.3d at 1056.

      Here, just like Dittman, there is no contractual relationship between Plaintiff

and NDS and NDS breached its common law duties in distributing defective check

valves that failed resulting in damage. ¶24, n.1 (noting that “[p]laintiff did not

purchase check valves directly from NDS” but rather from a Pennsylvania based

entity, Lee Supply Co., Inc.). As such, without any contractual relationship, the

economic loss doctrine does not bar either of Plaintiff’s negligence or strict

liability claims. Amig v. County of Juniata, 2020 WL 102998, at *6 (M.D. Pa.

2020) (rejecting economic loss arguments holding that “Dittman applies to both

strict-products liability claims and negligence actions.”).



                                          13
      Lastly, even if the economic loss doctrine could conceivably apply (it does

not), Plaintiff has adequately pled that the check valve failures have caused

damage to “other property.” The FAC plainly alleges that as a result of the failures

Plaintiff is now facing property damage claims from homeowners. ¶¶30, 44. NDS

brushes these allegations aside by claiming that although “other property” was, in

fact, damaged, it was not the Plaintiff’s. But, NDS provides no legal authority to

support that courts interpret “other property” as limited to that of the plaintiff.

      The Third Circuit, in interpreting Pennsylvania law and relevant precedent

from the United States Supreme Court, determined that for purposes of the

economic loss doctrine that it is “the time of sale to the initial user as the critical

point for determining whether added features are part of the product itself or other

property.” 2-J Corp. v. Tice, 126 F.3d 539, 543 (3d Cir. 1997). Relying on

Supreme Court precedent, the Third Circuit explained “‘the product’ is no more

and no less than whatever the manufacturer placed in the stream of commerce by

selling it to the initial user.” Id. (citing Saratoga Fishing Co. v. J.M. Martinac &

Co., 520 U.S. 875 (1997)). As such, the Third Circuit reversed the district court’s

holding that the economic loss doctrine barred a warehouse owner from recovering

for items stored in the warehouse that were damaged when the roofing material

(the product at issue) failed. See id.




                                           14
      Likewise, the check valve is the “the product” and the damaged residential

properties constitute “other property” for purposes of the economic loss doctrine.

Even without the holding of Dittman, the doctrine would not apply to Plaintiff’s

claims. Defendant’s motion should be denied.

            C. Plaintiff Has Standing to Pursue a UTPCPL Claim
      NDS’s argument that Plaintiff does not have standing to pursue a UTPCPL

claim is based on an entirely false premise: Roamingwood is a public utility that

used the check valves as part of its business. Def. MOL at 11, 13. The FAC makes

clear that is not true. As such, and following the rational of what NDS concedes is

the “leading case,” Plaintiff, in its representative capacity, purchased the check

valves for “personal, family or household use,” and therefore, it has standing to

pursue a claim under the UTPCPL. Id. at 10 (citing Valley Forge Towers South

Condominium v. Ron-Ike Foam Insulators, Inc., 574 A.2d 641 (Pa. Super. 1990)).

                1. UTPCPL’s Statutory Framework
      First, the UTPCPL applies broadly to trade or commerce which includes,

“the advertising, offering for sale, sale or distribution of any services and any

property, tangible or intangible, real, personal or mixed, and any other article,

commodity, or thing of value…”        73 P.S. § 201-2(3) (emphasis added). The

statutory language gives “any person” who purchases goods and suffers a loss as a

result of deceptive conduct the right to bring a claim. 73 P.S. §201-9.2(a). Contrary

to NDS’s arguments that the statute is limited to traditional consumer transactions


                                         15
(Def. MOL at 9) the statute’s definitions expressly defines “person” to include all

“natural persons, corporations, trusts, partnerships, incorporated or unincorporated

associations, and any other legal entities.” 73 P.S. §201-2(2). The General

Assembly’s intent was that the UTPCPL “be liberally interpreted, so as to benefit

the public at large by eradicating, among other things, unfair or deceptive business

practices.” Anadarko Petroleum Corporation v. Commonwealth, 206 A.3d 51, 57

(Pa. Cmwlth. 2019) (finding that UTPCPL “covers business and commercial leases

as well, not just those which involve consumers...”). “This underlying legislative

intent weighs heavily against implying a restrictive requirement which would

hinder the act’s remedial effects, or provide a simple expedient for evasion of its

force.” Valley Forge Towers South Condominium, 574 A.2d at 641.

      Next, applying these principles, the Pennsylvania Superior Court in Valley

Forge Towers addressed a UTPCPL claim brought by an incorporated non-profit

condominium association that entered into a contract with the defendant to install a

roof on the condominium building. Id. at 642. After two years, the roof began to

leak, and after several unsuccessful attempts to repair it, the association replaced

the roof at considerable cost. Id. The association sued the defendant for, inter alia,

a violation of the UTPCLP. Id. The defendant moved to dismiss on the grounds

that the association was not a “person” who “purchased” a roof “primarily for




                                         16
personal, family or household use” within the meaning of the UTPCPL. Id. The

trial court agreed and dismissed the UTPCPL claim; the Superior Court reversed.

      The Superior Court first concluded that, as an “association,” it fell “squarely

within the express definition of the term ‘person’ as used in 73 P.S. §201-9.2” Id.

at 645. Next, with respect to the “personal, family, or household use” requirement

the defendant argued that the roofing materials were not “typical ‘consumer

products’” and the association was “in the business of managing the condominium,

and so was not a purchaser for personal, family, or household use.” Id. at 647. The

Superior Court rejected both contentions.

      In rejecting the “consumer product” or “type of product” rational, the

Superior Court gave examples of where a business can and would purchase a

consumer product for use in their business and consumers can and would purchase

goods from business suppliers for household use (e.g., a family of 12 purchases

industrial washer and dryer used primarily for business for household use). Id. at

648. Simply, this type of analysis is unworkable and not recognized for purposes of

the UTPCPL. See id.

      The Court then found that the association purchased the roof materials for

“personal, family or household use” because the association acts in a representative

capacity of the building’s individual owners and the roof was placed on a building

used by those owners “primarily… for personal, family, or household residential



                                        17
unit owners and/or their lessees.” Id. (emphasis in original). The Court noted that

“a leak-proof roof is ultimately essential to the structural integrity of the whole

condominium building, it is the primary (preponderate) purpose (use) of the whole

building…” Id. at 649.

               2. Roamingwood’s Purchase of the Check Valves Were for
                  Personal, Family or Household Use
      As set forth in the FAC and the attached Roamingwood by-laws, just like in

Valley Forge Towers, Plaintiff is a non-for-profit, cooperative association which

fits squarely into the definition of a “person” for purposes of the UTPCPL. 73 P.S.

§ 201-2(2).

      Second, NDS makes the argument that the check valves are a

“product…used in by [sic] a business in a public utility application.” Def. MOL at

11. As already discussed, the Superior Court expressly rejected any sort of

“consumer product” or “type of product” test for satisfying the UTPCPL standing

requirements. Valley Forge Towers South Condominium, 574 A.2d at 648. NDS

does not point this Court to any subsequent authority that establishes that a

different court employed or accepted such an analysis. Def. MOL 9-11. For good

reason, as demonstrated by the allegations in the FAC, check valves can be, and

have been, used in household settings as part of a swimming pool. ¶32.

      Lastly, while NDS references the FAC’s additional allegations about its

status as an association who acts solely for the benefit of its members, it does


                                        18
nothing to distinguish the on-point facts and rational of Valley Forge Towers other

than to claim “the product at issue is not one for primarily for personal, family or

household use” and that Plaintiff is a “business” that was “not acting in a

representative capacity.” Def. MOL 12.

      But these conclusory statements are at total odds with the facts in the FAC

(which must be accepted as true). As pled, Plaintiff is non-profit cooperative

association that operates exclusively for the benefit of its members; the owners of

residential property in a private community. ¶10 Roamingwood is not a public

utility as NDS claims; its sole purpose is to supply water and sewer service

exclusively to its members at reasonable rates—no one else. ¶11. When Plaintiff

purchased NDS’s check valves it did so at the direction of its Board of Directors,

who themselves are community members empowered by Plaintiff’s by-laws to

enter into contracts on behalf of the members. ¶12. And, just as the roof in Valley

Forge Towers that was deemed to be essential to the structural integrity of the

whole condominium building, the ability to remove raw sewage from the

residential properties and into a sewage treatment system is essential for the use of

the residential property.




                                         19
      Plaintiff is a “person” who “purchased” check valves primarily for

“personal, family or household use.” NDS’s motion to dismiss should be denied.5

            D. Plaintiff’s Damages are not Speculative
      There is nothing speculative about Plaintiff’s damages for the defective

check valves that remain installed and must be replaced, otherwise Plaintiff faces

the threat of continued property damage claims and environmental contamination.

Plaintiff relied on NDS’s representation that the check valves would withstand

pressures up to 200 psi. ¶¶28, 77. After 22 identical failures it is clear that

representation was false, and Plaintiff is entitled to be returned to its original

position. Boehm, 117 A.3d at 331 (“The trial court reasoned that the plaintiffs were

entitled to restitution [under the UTPCPL] to return them to their previous

position); see also Richards v. Ameriprise Financial, Inc., 217 A.3d 854, 865 (Pa.

Super. 2019) (“The UTPCPL reflects the legislature's intent to empower ... trial

judges with broad remedial authority ... to undo the harm that vendors cause when

they break the UTPCPL.”) (internal quotations and citations omitted).
      5
         NDS suggests in footnote 1 of its brief that an alternative basis for
dismissing Plaintiff’s UTPCPL claim is the economic loss doctrine. Def. MOL at
13, n.1. Courts in this district recognized that earlier Pennsylvania precedent
precluding UTPCPL claims on the grounds of economic loss have been abrogated.
Silva, 416 F.Supp.3d at 402 (in refusing to apply economic loss to bar a UTPCPL
claim the court recognized that “Pennsylvania state court jurisprudence on the
economic loss doctrine has changed significantly…the Pennsylvania Superior
Court has twice concluded that UTPCPL claims are not barred by the economic
loss doctrine.”) (citations omitted).



                                        20
      Indeed, the very authority NDS relies on to support its “speculative

damages” argument the Third Circuit reversed the district court’s decision to

dismiss the alleged speculative damages. Def. MOL at 14 (citing Blanche Road

Corp. v. Bensalem Twp., 57 F.3d 253 (3d Cir. 1995)). In Blanche Road, the

Plaintiffs brought a civil rights claim against township authorities for intentionally

interfering with their ability to acquire and develop certain land. Blanche Road

Corp., 57 F.3d at 266. The district court dismissed the plaintiff’s request for

damages related to properties that the plaintiff had not yet exercised its purchase

rights and no permits had been sought to develop those properties. Id. The Third

Circuit reversed finding that the district court erred in “precluding plaintiffs from

pursuing their claim for recovery damages resulting from their alleged inability to

develop lots they never purchased.” Id.

      Here, the damages are far less attenuated than in Blanche Road Corp.

Plaintiff has concrete evidence that the check valves are defective and cannot

withstand the minimal pressures of Plaintiff’s system. Plaintiff would not have

otherwise purchased or installed these check valves had they known about their

defective condition. Plaintiff should be returned to its original position. There is

nothing speculative about these damages. NDS’s motion should be denied.




                                          21
  V. CONCLUSION
      Plaintiff respectfully requests that the Court deny Defendant’s Motion to

Strike Pursuant to Rule 12(f) and Motion to Dismiss for Failure to State a Claim

Counts I, II, & IV pursuant to Rule 12(b)(6).

Date: June 2, 2020                    Respectfully submitted,

                                    By: ___s/Patrick Howard____
                                         Larry Bendesky, Esquire
                                         Simon B. Paris, Esquire
                                         Patrick Howard, Esquire
                                         Charles J. Kocher, Esquire
                                         SALTZ, MONGELUZZI &
                                         BENDESKY, P.C.
                                         One Liberty Place, 52nd Floor
                                         1650 Market Street
                                         Philadelphia, PA 19103
                                         Tel:(215) 575-3895
                                         Email: LBendesky@smbb.com
                                                  SParis@smbb.com
                                                  PHoward@smbb.com
                                                  CKocher@smbb.com

                                                Counsel for Plaintiff




                                        22
                      CERTIFICATE OF WORD COUNT

      I certify that, in accordance with L. Civ. R. 7.8(b)(2), the attached brief

(without cover page, table of contents and authorities, and signature block)

contains 4,964 words pursuant to the word-count feature utilized in Microsoft

Word, which is less than the 5,000 word limit.

                          CERTIFICATE OF SERVICE

      I certify that on June 2, 2020, I caused the attached document to be filed

with the Court’s ECF system such that all counsel of record will be served

automatically.

                                 s/ Patrick Howard




                                         23
